     Case
      Case1:19-cr-00213-LJL
           1:19-cr-00213-LJL Document
                              Document101-1 Filed08/13/21
                                       103 Filed  08/09/21 Page
                                                            Page11ofof11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------x

UNITED STATES OF AMERICA                :        TRANSPORTATION ORDER

          -   v -                       :        19 Cr. 213 (LJL)

Cuong Bang,                             :

                        Defendant.      :

----------------------------------x

     Upon the application of Cuong Bang, by his attorney, Sabrina

Shroff, Esq., pursuant to 18 U.S.C. § 4282, and upon a finding of

indigence and in the interests of justice, it is hereby

     ORDERED that the United States Marshals Service furnish Cuong

Bang with funds to cover the cost of travel between New York, New

York and Los Angeles, California, to travel on September 1, 2021 to

arrive in New York no later than 10:00 a.m.; and it is hereby further

     ORDERED that the aforesaid expenses shall be paid by the United

States Marshals Service.


Dated:   New York, New York                 SO ORDERED:
         August 6, 2021



                                                                        8/13/2021
                                            ______________________________
                                            HONORABLE LEWIS J. LIMAN
                                            United States District Judge
